DETAILED ACTION


AIA  Status of Case
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Office action in response to amendment entered 1/26/2021. Claims 1, 5 and 12-20 are amended, Claims 1-20 are pending in this application.
The examiner thanks the applicant for indicating the support for the claim amendments in the remarks.
Response to Arguments
Applicant’s arguments, filed 1/26/2021, with respect to 35 USC 101 rejections of claims 12-20 have been fully considered and are persuasive in view of the claim amendments.  The 35 USC 101 rejections of claims 12-20 have been withdrawn. 
Applicant’s arguments filed 1/26/2021 with respect to the 35 USC 103 rejections of claims 1-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1, 2, 5-6, 8, 12, 16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Janssen; Holger US 20170243070 A1 in view of Kasuya; Nozomu et al.US 20200334843.
Considering Claims 1, 5 and 12, Janssen discloses A system (Janssen abstract, [0001], [0007], [0010], [0027], [0095]) comprising:
	one or more processors (Janssen [0022] computing unit);
	and one or more computer-readable media storing instructions executable by the one or more processors (Janssen [0022], [0027] computing unit), wherein the instructions, when executed, cause the system to perform operations comprising:
	receiving, from a sensor of an autonomous vehicle, an image depicting an object in an environment (Janssen [0010] objects, Fig. 1, [0039] a first object 115 and a second object 116, [0040] image signal from camera 102 depicting objects 115 116, Fig. 3 [0063] provision 302 step [0095]-[0096]);
	determining a first depth of the object (Janssen [0010], [0095], [0076] bearing i.e. depth);
	inputting at least a portion of the image associated with the object into a machine- learned model trained to output an association of one or more environmental attributes with objects represented in images input into the machine-learned model (Janssen [0009] surrounding environment Fig. 2 [0058] assign object classes to objects in images [0059]-[0060]  [0098]; Note: where device 120 reads on machine –learned model based on performing equivalent functions);
	receiving, from the machine-learned model, an output indicative of an environmental attribute associated with the object (Janssen [0009] surrounding environment Fig. 2 [0058] assign object classes to objects in images [0059]-[0060] assign relational information objects [0098]);
	determining, based at least in part on the output and a first location of the environmental attribute, a second depth associated with a second location of the object in the environment (Janssen Fig. 3, [0063] 304 determines relational information using positions of objects in the image [0086] “..these items of relational information can support each other mutually, and/or can reduce errors in measurements..” [0087]; Note: where relational information, second position teaches location of environmental attribute)
	and determining, based at least in part on the first depth and the second depth associated with the location of the object in the environment, an estimated depth of the object (Janssen [0010], [0016], Fig. 3, [0063] use 306, the item of relational information is used for example in a driver assistance device or a computing unit of a camera of the vehicle assigned to the optical sensor to interpret the surrounding environment of the vehicle. Fig. 4 [0074] ..Measurement value 430, for which the camera in the home vehicle has in this way ascertained a metrical value, can also be used to measure further objects in the environment of a position of measurement value 430… [0076] ..calculate for example a time-to-contact or TTC value..  [0087]; see also [0017], [0056], [0085], [0086], [0095]).
Janssen does not explicitly disclose receiving map data associated with the environmental attribute, the map data being independent of image data associated with the image; determining, based at least in part on the map data, a first location of the environmental attribute in the environment.
Kasuya teaches receiving map data associated with the environmental attribute, the map data being independent of image data associated with the image; determining, based at least in part on the map data, a first location of the environmental attribute in the environment (See Kasuya [0032], Fig. 3, [0051] first distance information acquiring unit 101 acquires, as a distance image, the information obtained by sensing distances using the distance sensor 1 [0036] [0075] first distance unit uses lidar sensor, equivalent to map data).
Examiner notes that specification of the instant application describe map data broadly and specifically includes lidar information (See PGPUB [0047] “..a map can be any number of data structures modeled in two dimensions, three dimensions, or N-dimensions that are capable of providing information about an environment..”).
Examiner further notes that Kasuya also teaches determining a first depth of the object  (See Kasuya [0032], Fig. 3, [0055] In step S1040, the control unit 15 controls the second distance information estimating unit 104, and uses the learning model held by the learning model holding unit 103 to estimate a distance image from the image acquired by the image acquiring unit 102 in step S1030); 
determining, based at least in part on the output and a first location of the environmental attribute, a second depth associated with a second location of the object in the environment; and determining, based at least in part on the first depth and the second depth (See Kasuya [0032], Fig. 3, [0060] In step S1060, the control unit 15 controls the third distance information generating unit 106, and combines the first distance image and the second distance image … and generates a third distance image).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of Janssen to include the noted teachings of Kasuya, in order for stable autonomous driving control in difficult situations by combining data from multiple sensors (Kasuya [0032]).
	 Examiner further notes that claim 5 is the same scope however with slightly different wording, where distance is equivalent of depth thus the above rejection applies.
	 Examiner further notes claim 12 is broader in scope than claim 1, thus the above rejection applies.

	Consider Claims 2 and 20, the combination teaches controlling the autonomous vehicle to traverse the environment based at least in part on the estimated depth of the object (See Jenssen [0026] driver assistance system [0038]-[0039] object information provided to driver assistance system)

Consider Claims 6 and 16, The combination teaches wherein the first depth of the object is based at least in part on a monocular depth estimation from the image (See Jenssen [0052] single video sensor [0095] depth estimation)

(Janssen [0010], [0016], Fig. 3, [0063] use 306, the item of relational information is used for example in a driver assistance device or a computing unit of a camera of the vehicle assigned to the optical sensor to interpret the surrounding environment of the vehicle. Fig. 4 [0074] ..Measurement value 430, for which the camera in the home vehicle has in this way ascertained a metrical value, can also be used to measure further objects in the environment of a position of measurement value 430… [0076] ..calculate for example a time-to-contact or TTC value..  [0087]; see also [0017], [0056], [0085], [0086], [0095]).

Consider Claim 18, The combination teaches determining a position of the object relative to the environmental attribute (Janssen [0010], [0016], Fig. 3, [0063] use 306, the item of relational information), wherein determining an uncertainty associated with the first depth of the object is further based on the position of the object relative to the environmental attribute (Janssen [0010], [0016], Fig. 4 [0063] use 306, the item of relational information is used for example in a driver assistance device or a computing unit of a camera of the vehicle assigned to the optical sensor to interpret the surrounding environment of the vehicle., [0056] The further item of relational information 208 is also processed in use device 202 to interpret the surrounding environment of the vehicle more thoroughly with regard to driver assistance functions that may be required)


Claims 3-4, 7, 13-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Janssen; Holger US 20170243070 A1 and  Kasuya; Nozomu et al.	US 20200334843, further in view of Lin; Zhe et al US 20160350930 A1

Consider Claims 3 and 13 the combination does not explicitly wherein the first depth is associated with a first distribution and the second depth is associated with a second distribution.  
Lin teaches wherein the first depth is associated with a first distribution and the second depth is associated with a second distribution (Lin Fig. 15, [0005] [0084] depth assigned to pixels thus first and second depth are distributions [0054]-[0055] combining distributions to positions)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination and combine it with the noted teachings of Lin. The motivation to combine these references is to estimate a distance between objects in an image scene (Lin [0001]).

Consider Claims 4 and 14 the combination does not explicitly combining the first distribution and the second distribution into a multimodal distribution; and mapping the multimodal distribution to a three-dimensional position 
Lin teaches combining the first distribution and the second distribution into a multimodal distribution; and mapping the multimodal distribution to a three-dimensional (Lin Fig. 15, [0005] [0084] depth assigned to pixels thus first and second depth are distributions [0054]-[0055] combining distributions to positions).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination and combine it with the noted teachings of Lin. The motivation to combine these references is to estimate a distance between objects in an image scene (Lin [0001]).

Consider Claim 15, Janssen does not explicitly disclose combining first distribution and the second distribution into a multimodal distribution; and determining a maximum likelihood depth estimate based at least in part on the multimodal distribution.
Lin teaches combining first distribution and the second distribution into a multimodal distribution; and determining a maximum likelihood depth estimate based at least in part on the multimodal distribution (Lin Fig. 15, [0005] [0084] depth assigned to pixels thus first and second depth are distributions [0054]-[0055] combining distributions to positions based on probability i.e. likelihood)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Janssen and combine it with the noted teachings of Lin. The motivation to combine these references is to estimate a distance between objects in an image scene (Lin [0001]).

Consider Claims 7 and 17, The combination teaches determining the first depth of the object wherein the monocular depth estimation is based at least in part on a predicted depth of (Janssen [0010], [0095], [0076] bearing i.e. depth).
Janssen does not explicitly disclose wherein determining the first depth of the object comprises: inputting the image into a neural network trained to predict depths of surfaces of an environment from images; and receiving predicted depths of the surfaces corresponding to pixels of the image.
Lin teaches wherein determining the first depth of the object comprises: inputting the image into a neural network trained to predict depths of surfaces of an environment from images; and receiving predicted depths of the surfaces corresponding to pixels of the image (See Lin abstract,[001], [0026], [0042], [0043])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Janssen and combine it with the noted teachings of Lin. The motivation to combine these references is to estimate a distance between objects in an image scene (Lin [0001]).

Claims 9-11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination Janssen; Holger US 20170243070 A1 and  Kasuya; Nozomu et al.	US 20200334843, further in view of Ramot; Daniel et al. US 20200160709 A1
Consider Claim 9, The combination teaches wherein the object is a first vehicle (Janssen Fig. 4 and 5) and classify environmental attributes into one or more of: a first lane of oncoming traffic; a second lane of traffic shared by the first vehicle and a second vehicle; a third lane of 
The combination does not explicitly disclose wherein the machine-learned model comprises a classifier.
Ramot teaches wherein the machine-learned model comprises a classifier trained to classify environmental attributes into one or more of: a first lane of oncoming traffic; a second lane of traffic shared by the first vehicle and a second vehicle; a third lane of traffic traveling in a same direction as the second vehicle; a parking space; or a driveway (Ramot [0283], [0293]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination and combine it with the noted teachings of Ramot. The motivation to combine these references is for routing ridesharing vehicles and for ridesharing management (Ramot [0002]).

Consider Claim 10, The combination teaches wherein the object is a pedestrian (Janssen Figs. 5 and 6), and classify environmental attributes into one or more of: a first sidewalk parallel to a direction of travel of a vehicle; a second sidewalk perpendicular to the direction of travel of the vehicle; a corner; a crosswalk; or a lane of traffic (Janssen Fig. 4 and 5 and 6).
the combination does not explicitly disclose wherein the machine-learned model comprises a classifier.
Ramot  teaches wherein the machine-learned model comprises a classifier trained to classify environmental attributes into one or more of: a first sidewalk parallel to a direction of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination and combine it with the noted teachings of Ramot. The motivation to combine these references is for routing ridesharing vehicles and for ridesharing management (Ramot [0002]).

Consider Claims 11 and 19, The combination teaches wherein the object is a two-wheeled vehicle (Janssen Figs. 4 and 5), and classify environmental attributes into one or more of. a sidewalk; a bicycle lane; a corner; a traffic lane; or a crosswalk.   (Janssen Fig. 4 and 5 and 6).
Janssen does not explicitly disclose wherein the machine-learned model comprises a classifier.
Ramot  teaches wherein the machine-learned model comprises a classifier trained to classify environmental attributes into one or more of. a sidewalk; a bicycle lane; a corner; a traffic lane; or a crosswalk (Ramot [0283], [0293]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Janssen and combine it with the noted teachings of Ramot. The motivation to combine these references is for routing ridesharing vehicles and for ridesharing management (Ramot [0002]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAIR AHSAN whose telephone number is (571)272-1323.  The examiner can normally be reached on Monday - Friday 10-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on 571-272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/UMAIR AHSAN/Examiner, Art Unit 2647                                                                                                                                                                                                        /YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649